Name: 2006/611/EC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 10 April 2006 on the provisional application of the Internal Agreement amending the Internal Agreement of 18 September 2000 on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: European construction;  international affairs;  economic geography
 Date Published: 2006-09-09; 2007-03-16

 9.9.2006 EN Official Journal of the European Union L 247/46 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 10 April 2006 on the provisional application of the Internal Agreement amending the Internal Agreement of 18 September 2000 on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (2006/611/EC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY, MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing the European Community, Having regard to the ACP-EC Partnership Agreement signed in Cotonou (Benin) on 23 June 2000, hereinafter referred to as the ACP-EC Agreement, as amended by the Agreement signed in Luxembourg on 25 June 2005, hereinafter referred to as the Agreement amending the ACP-EC Agreement, Having regard to the draft from the Commission, Whereas: (1) In accordance with Article 95(3) of the ACP-EC Agreement, the ACP-EC Council of Ministers adopted on 25 June 2005 Decision No 5/2005 (1) on transitional measures applicable from the date of signing to the date of entry into force of the revised ACP-EC Partnership Agreement. (2) The adoption of these transitional measures entails early application of the majority of the provisions of the Agreement amending the ACP-EC Agreement, with the exception of the required amendments to the multiannual financial framework and the provisions on the fight against terrorism and cooperation on combating the proliferation of weapons of mass destruction, which are conditional upon a Council Decision establishing the availability of financial resources. (3) The Representatives of the Governments of the Member States, meeting within the Council, have agreed on an Internal Agreement amending the Internal Agreement of 18 September 2000 on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement, hereinafter referred to as the Agreement amending the Internal Agreement. The Agreement amending the Internal Agreement cannot enter into force until it is adopted by each Member State in accordance with its own constitutional requirements. (4) In accordance with Article 2 of Decision No 5/2005 of the ACP-EC Council of Ministers, the Member States and the Community will be required to take the appropriate steps to implement that Decision, each acting on its own behalf. (5) Therefore, in order to establish the procedures to be followed by the Member States during the period of early application of the Agreement amending the ACP-EC Agreement, provision should be made for the provisional application of the Agreement amending the Internal Agreement, HAVE DECIDED AS FOLLOWS: Article 1 The provisions of the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, amending the Internal Agreement of 18 September 2000 on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement, hereinafter referred to as the Agreement amending the Internal Agreement, shall be applied provisionally from 25 June 2005. The text of the Agreement amending the Internal Agreement is attached to this Decision. Article 2 This Decision shall enter into force at the same time as the transitional measures for the early application of the Agreement amending the ACP-EC Agreement. It shall remain in force until the entry into force of the Agreement amending the Internal Agreement. Article 3 This Decision shall be published in the Official Journal of the European Union. Done in Luxembourg, 10 April 2006. On behalf of the Government of the Member States The President U. PLASSNIK (1) OJ L 287, 28.10.2005, p. 1.